Interlocutory judgment reversed, with costs, and demurrer sustained, with costs, with leave to the plaintiff to plead over within twenty days, upon payment of the costs of the demurrer and of this appeal. Held, that the plaintiff has improperly united in his complaint several causes of action, not arising out of the same transaction, some being legal and some being equitable in their nature, and calling for different kinds of relief,* although an attempt is made in the complaint to have an accounting on the several causes of action set up therein. The second, third, fourth, fifth and sixth causes of action do not state facts sufficient therein to constitute a cause of action. All concur.

See Code Civ. Proe. §§ 484, 488.— [Rep.